Exhibit 10.1

 

39,309,155 Shares

 

NUVEEN INVESTMENTS, INC.

 

CLASS A COMMON STOCK (Par Value $0.01 per share)

 

 

UNDERWRITING AGREEMENT

 

 

April 6, 2005

 

--------------------------------------------------------------------------------


 

 

April 6, 2005

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
4 World Financial Center

New York, NY 10281

 

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036

 

Dear Sirs and Mesdames:

 

The St. Paul Travelers Companies, Inc., a Minnesota corporation (“St. Paul
Travelers”), and its wholly-owned subsidiary, St. Paul Fire and Marine Insurance
Company, a Minnesota corporation, as the selling stockholders (the “Selling
Stockholders”), propose to sell to the several Underwriters named in Schedule II
hereto (the “Underwriters”) an aggregate of 39,309,155 shares of the Class A
common stock, par value $0.01 per share (the “Firm Shares”) of Nuveen
Investments, Inc., a Delaware corporation (the “Company”), each Selling
Stockholder to sell the amount of Firm Shares set forth opposite such Selling
Stockholder’s name in Schedule I hereto.

 

The Selling Stockholders also propose to sell to the several Underwriters not
more than an additional 3,930,916 shares of the Class A common stock, par value
$0.01 per share of the Company (the “Additional Shares”), if and to the extent
that you, as Managers of the offering, shall have determined to exercise, on
behalf of the Underwriters, the right to purchase such shares of Class A common
stock granted to the Underwriters in Section 3 hereof.  The Firm Shares and the
Additional Shares are hereinafter collectively referred to as the “Shares.” The
shares of Class A common stock, par value $0.01 per share (including the
Shares), and Class B common stock, par value $0.01 per share, of the Company are
hereinafter referred to as the “Common Stock.”

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus, relating to the
Shares and has filed with, or transmitted for filing to, or shall promptly
hereafter file with or transmit for filing to, the Commission a final prospectus
supplement (the “Prospectus Supplement”) specifically relating to the Shares
pursuant to Rule 424 under the Securities Act of 1933, as amended (the
“Securities Act”).  The term “Registration Statement” means the registration
statement on Form S-3, including the exhibits thereto, as amended to the date of
this Agreement.  The term “Basic Prospectus” means the prospectus included in
the Registration Statement. The term “Prospectus” means the Basic Prospectus
together with the Prospectus Supplement.  The term “preliminary prospectus”

 

--------------------------------------------------------------------------------


 

means a preliminary prospectus supplement specifically relating to the Shares,
together with the Basic Prospectus. As used herein, the terms “Basic
Prospectus,” “Prospectus” and “preliminary prospectus” shall include in each
case the documents incorporated by reference therein.  The terms “supplement”
and “amendment” or “amend” as used in this Agreement shall include all documents
deemed to be incorporated by reference in the Prospectus that are filed
subsequent to the date of the Basic Prospectus by the Company with the
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

Concurrently with the offering of the Shares, St. Paul Travelers has separately
entered into (i) a forward sale agreement, dated as of the date hereof, with an
affiliate of Merrill Lynch, Pierce, Fenner & Smith Incorporated, pursuant to
which St. Paul Travelers will sell to such affiliate 5,824,800 shares of the
Company’s Class A common stock (subject to St. Paul Travelers’ right to cash
settle such agreement) and (ii) a forward sale agreement, dated as of the date
hereof, with an affiliate of Morgan Stanley & Co. Incorporated pursuant to which
St. Paul Travelers will sell to such affiliate 6,067,500 shares of the Company’s
Class A common stock (subject to St. Paul Travelers’ right to cash settle such
agreement).  Together, these forward sale agreements are referred to as the
“Forward Agreements.”  In addition, the Company has entered into an agreement,
dated as of March 29, 2005, with St. Paul Travelers pursuant to which St. Paul
Travelers will sell to the Company $200 million of the Company’s Class A common
stock on the Closing Date (the “Share Repurchase”) and $400 million of the
Company’s Class A common stock on a forward basis no later than December 23,
2005 (the “Repurchase Agreement”).  The Company has also entered into a bridge
loan facility, dated April 1, 2005 with Citicorp North America, Inc., as
administrative agent, and the other lenders thereto (the “Bridge Facility”).

 

Also concurrently with the offering of the Shares, the Company and St. Paul
Travelers have entered into (i) an indemnity agreement dated as of the date
hereof with Merrill Lynch & Co. Inc. and the underwriters named therein (the
“Merrill Lynch Indemnity Agreement”) in connection with the offering by Merrill
Lynch & Co., Inc. of $275,060,000 6.75% Mandatorily Exchangeable Securities due
October 15, 2007 that will be mandatorily exchanged, at maturity, for between
6,741,397 and 8,090,000 shares of the Company’s Class A common stock, or the
cash value thereof (the “Merrill Lynch Mandatory Exchangeable”) and (ii) an
indemnity agreement dated as of the date hereof with Morgan Stanley and the
underwriters named therein (the “Morgan Stanley Indemnity Agreement”) in
connection with the offering by Morgan Stanley of $275,060,000 5.875%
Mandatorily Exchangeable Securities due October 15, 2008 that will be
mandatorily exchanged, at maturity, for between 6,741,397 and 8,090,000 shares
of the Company’s Class A common stock, or the cash value thereof (the “Morgan
Stanley Mandatory Exchangeable”).  The Merrill Lynch Mandatory Exchangeable and
the Morgan Stanley Mandatory Exchangeable are hereinafter together referred to
as the “Mandatory Exchangeables” and the

 

2

--------------------------------------------------------------------------------


 

Merrill Lynch Indemnity Agreement and the Morgan Stanley Indemnity Agreement are
hereinafter together referred to as the “Indemnity Agreements.”

 

In connection with the above transactions, the Company and St. Paul Travelers
have also entered into a separation agreement dated as of April 1, 2005 (the
“Separation Agreement”).

 

1.                                       Representations and Warranties of the
Company.  The Company represents and warrants to and agrees with each of the
Underwriters that:

 

(a)                                  The Registration Statement has been
declared effective by the Commission; no stop order suspending the effectiveness
of the Registration Statement has been issued, and no notice has been received
from the Commission by the Company that any proceedings for such purpose are
pending or, to the knowledge of the Company, threatened by the Commission.

 

(b)                                 (i) Each document filed or to be filed
pursuant to the Exchange Act and incorporated by reference in the Prospectus
complied or will comply when so filed in all material respects with the Exchange
Act and the applicable rules and regulations of the Commission thereunder,
(ii) the Registration Statement, when it became effective, did not contain and,
as amended or supplemented, if applicable, will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (iii) the
Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder and (iv) the Prospectus does not contain and, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph do
not apply to statements or omissions based upon (x) information relating to any
Underwriter furnished to the Company in writing by such Underwriter through you
expressly for use therein, or (y) the Selling Stockholder Information.

 

(c)                                  The Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the State
of Delaware, has the corporate power and authority to own its property and to
conduct its business as described in the Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the financial
condition, earnings or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”).

 

(d)                                 Each Investment Advisory Subsidiary (as
defined below) and each Significant Subsidiary of the Company (as that term is
defined under Regulation

 

3

--------------------------------------------------------------------------------


 

S-X promulgated under the Exchange Act) (together with the Investment Advisory
Subsidiaries, the “Significant Subsidiaries”) has been duly incorporated or
formed, is validly existing in good standing under the laws of the jurisdiction
of its incorporation or formation, has the requisite power and authority to own
its property and to conduct its business as described in the Prospectus and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect; all
of the issued shares of capital stock or interests of each Significant
Subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable, or the substantive equivalent thereto, and
(except for directors’ qualifying shares) are owned directly or indirectly by
the Company, free and clear of all liens, encumbrances, equities or claims,
except in each case as would not cause a Material Adverse Effect.

 

(e)                                  This Agreement has been duly authorized,
executed and delivered by the Company.

 

(f)                                    The Repurchase Agreement has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms except as (A) the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally, (B) the availability of equitable
remedies may be limited by equitable principles of general applicability and
(C) may be limited by an implied covenant of good faith and fair dealing;

 

(g)                                 Each of the Indemnity Agreements has been
duly authorized, executed and delivered by the Company and is a valid and
binding agreement of the Company, enforceable in accordance with its terms
except as (A) the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally, (B) the availability of equitable
remedies may be limited by equitable principles of general applicability,
(C) may be limited by an implied covenant of good faith and fair dealing and
(D) rights to indemnification may be limited by public policy;

 

(h)                                 The Bridge Facility has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms except as (A) the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally, (B) the availability of equitable
remedies may be limited by equitable principles of general applicability and
(C) may be limited by an implied covenant of good faith and fair dealing;

 

4

--------------------------------------------------------------------------------


 

(i)                                     The Separation Agreement has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms except as (A) the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally, (B) the availability of equitable
remedies may be limited by equitable principles of general applicability and
(C) may be limited by an implied covenant of good faith and fair dealing;

 

(j)                                     The authorized capital stock of the
Company conforms as to legal matters to the description thereof contained in the
Prospectus.

 

(k)                                  The outstanding shares of Class B common
stock held by the Selling Stockholders to be converted into Class A common stock
and sold by the Selling Stockholders under this Agreement and the outstanding
shares of Class B common stock held by St. Paul Travelers to be sold by St. Paul
Travelers under the Forward Agreements and the Repurchase Agreement have been
duly authorized and are validly issued, fully paid and non-assessable.

 

(l)                                     Except as disclosed in the Prospectus,
the execution and delivery by the Company of, and the performance by the Company
of its obligations under, this Agreement, the Repurchase Agreement, the
Indemnity Agreements, the Bridge Facility and the Separation Agreement will not
contravene (i) any provision of applicable law or (ii) the certificate of
incorporation or by-laws of the Company or (iii) any agreement or other
instrument binding upon the Company or any of its subsidiaries that is material
to the Company and its subsidiaries, taken as a whole, or (iv) any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over the Company or any subsidiary, except in the case of (i), (iii), and
(iv) as would not have a Material Adverse Effect, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Company of its obligations under
this Agreement, the Repurchase Agreement, the Indemnity Agreements, the Bridge
Facility and the Separation Agreement, except those which have been obtained and
made, and except such as may be required by the securities or Blue Sky laws of
the various states in connection with the offer and sale of the Shares and
except those for which the failure to obtain, individually or in the aggregate,
would not have a Material Adverse Effect.

 

(m)                               There has not occurred any material adverse
change, or any development involving a prospective material adverse change, in
the financial condition or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole, from that set forth in the
Prospectus (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement).

 

(n)                                 There are no legal or governmental
proceedings pending or, to the knowledge of the Company, threatened to which the
Company or any of its

 

5

--------------------------------------------------------------------------------


 

subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject that are required to be described in the
Registration Statement or the Prospectus and are not so described or any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement that are not described or filed as
required.

 

(o)                                 Each preliminary prospectus filed as part of
the Registration Statement as originally filed or as part of any amendment
thereto, or filed pursuant to Rule 424 under the Securities Act, complied as to
form when so filed in all material respects with the Securities Act and the
applicable rules and regulations of the Commission thereunder.

 

(p)                                 Except as disclosed in the Prospectus, there
are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company or to require the Company to include such securities with the
Shares registered pursuant to the Registration Statement.

 

(q)                                 Neither the Company nor any of its
subsidiaries is in violation of its certificate of incorporation, by-laws or
other constituent documents; neither the Company nor any of its subsidiaries is
in default in the performance or observance of any obligation, agreement,
covenant or condition contained in any agreement or other instrument binding
upon the Company or any of its subsidiaries, except to the extent any such
default would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(r)                                    Subsequent to the respective dates as of
which information is given in the Registration Statement and the Prospectus,
(i) the Company and its subsidiaries have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction;
(ii) the Company has not purchased any of its outstanding capital stock (other
than open market repurchases pursuant to its open market repurchase program),
nor declared, paid or otherwise made any dividend or distribution of any kind on
its capital stock other than ordinary and customary dividends; and (iii) there
has not been any material change in the capital stock or any increase in
short-term debt or long-term debt of the Company and its subsidiaries, except in
each case as described in the Prospectus or as contemplated by the offerings and
transactions that are described therein.

 

(s)                                  The Company and its Significant
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as are described in
the Prospectus or such as do not materially affect the value of such property
and do not interfere with the

 

6

--------------------------------------------------------------------------------


 

use made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries, in each case except as described in the
Prospectus.

 

(t)                                    The Company and its subsidiaries, either
directly or through a subsidiary or subsidiaries, own or possess, or can acquire
on reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names necessary for the conduct of the
business now operated by them, except where the failure to so own, possess or be
able to acquire on reasonable terms would not, individually or in the aggregate,
have a Material Adverse Effect, and neither the Company nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect.

 

(u)                                 No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, that would have a Material Adverse Effect; and the Company is not
aware of any existing, threatened or imminent labor disturbance by the employees
of any of its principal suppliers, manufacturers or contractors that would have
a Material Adverse Effect.

 

(v)                                 The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, except as described in the Prospectus.

 

(w)                               The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

7

--------------------------------------------------------------------------------


 

(x)                                   The Shares have been authorized for
listing on the New York Stock Exchange, subject only to official notice of
issuance and have been registered under the Exchange Act.

 

(y)                                 Except as described in the Prospectus
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), the Company has not sold, issued or distributed any shares of
Common Stock during the six-month period preceding the date hereof, including
any sales pursuant to Rule 144A under, or Regulation D or S of, the Securities
Act, other than shares issued pursuant to employee benefit plans, qualified
stock option plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.

 

(z)                                   KPMG LLP, whose report is included in the
Prospectus, has notified us that it is an independent registered public
accounting firm with respect to the Company and its combined subsidiaries within
the meaning of the Securities Act and the rules and regulations adopted by the
Commission thereunder.  The financial statements of the Company and its combined
subsidiaries (including the related notes) included in the Registration
Statement and the Prospectus present fairly in all material respects the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby at the dates and for the periods indicated and
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated and conform in all material respects with the rules and regulations
adopted by the Commission under the Securities Act.

 

(aa)                            The Company and its subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(bb)                          The Company is not, and after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as
described in the Prospectus will not be, required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended (the “1940 Act”).

 

(cc)                            Except in each case as would not reasonably be
expected to have a Material Adverse Effect:  Each of Rittenhouse Asset
Management Inc., NWQ

 

8

--------------------------------------------------------------------------------


 

Investment Management Company LLC, Symphony Asset Management Inc., Nuveen Asset
Management, Inc., Nuveen Investments Advisers and Nuveen Investments
Institutional Services Group, LLC (together, the “Investment Advisory
Subsidiaries”) is duly registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Advisers Act”) and none of the Investment
Advisory Subsidiaries is prohibited by any provision of the Advisers Act or the
1940 Act, or the respective rules and regulations thereunder, from acting as an
investment adviser.  The Investment Advisory Subsidiaries are the only direct or
indirect subsidiaries of the Company required to be registered as investment
advisers under the Advisers Act.  Each of the Investment Advisory Subsidiaries
is duly registered, licensed or qualified as an investment adviser in each
jurisdiction where the conduct of its business requires such registration and is
in compliance with all federal, state and foreign laws requiring any such
registration, licensing or qualification or is subject to no material liability
or disability by reason of the failure to be so registered, licensed or
qualified in any such jurisdiction or to be in such compliance.  None of the
Company or its other direct or indirect subsidiaries is required to be
registered, licensed or qualified as an investment adviser under the laws
requiring any such registration, licensing or qualification in any jurisdiction
in which it or such other subsidiaries conduct business or is subject to
material liability or disability by reason of the failure to be so registered,
licensed or qualified.

 

(dd)                          Nuveen Investments, LLC (the “Broker-Dealer
Subsidiary”) is duly registered, licensed or qualified as a broker-dealer under
the Exchange Act, and under the securities laws of each jurisdiction where the
conduct of its business requires such registration and is in compliance with all
federal, state and foreign laws requiring such registration, licensing or
qualification or is subject to no material liability or disability by reason of
the failure to be so registered, licensed or qualified in any such jurisdiction
or to be in such compliance.  The Broker-Dealer Subsidiary is a member in good
standing of NASD and each other self regulatory organization where the conduct
of its business requires such membership.  Neither the Company nor any of the
Company’s other direct or indirect subsidiaries is required to be registered,
licensed or qualified as a broker-dealer under the laws requiring any such
registration, licensing or qualification in any jurisdiction in which it or such
other subsidiaries conduct business or is subject to any material liability or
disability by reason of the failure to be so registered, licensed or qualified
except where the failure to be so registered, licensed or qualified would not
have a Material Adverse Effect.

 

(ee)                            Each of the Investment Advisory Subsidiaries and
the Broker-Dealer Subsidiary is, has been and will upon consummation of the
transactions contemplated herein be, in compliance with, and each such entity
has received no notice of any kind of any violation of, (A) all laws,
regulations, ordinances and rules (including those of any non-governmental
self-regulatory agencies) applicable to it or its operations relating to
investment advisory or broker-dealer activities, as the case may be, and (B) all
other laws, regulations, ordinances and rules applicable to it and its
operations, except, in either case, where any failure to

 

9

--------------------------------------------------------------------------------


 

comply with any such law, regulation, ordinance or rule would not have,
individually or in the aggregate, a Material Adverse Effect.

 

(ff)                                Each investment advisory agreement between
the Company and any Investment Advisory Subsidiary on the one hand and any
advisory client or private client on the other is a legal and valid obligation
of the Company and, to the knowledge of the Company, the other parties thereto,
and neither the Company nor any Investment Advisory Subsidiary is, to the
knowledge of the Company, in breach or violation of or in default under any such
agreement, which breach, violation or default would individually or in the
aggregate have a Material Adverse Effect.

 

2.                                       Representations and Warranties of the
Selling Stockholders.  Each Selling Stockholder, to the extent applicable,
represents and warrants to and agrees with each of the Underwriters that:

 

(a)                                  This Agreement has been duly authorized,
executed and delivered by or on behalf of such Selling Stockholder.

 

(b)                                 Each of the Forward Agreements has been duly
authorized, executed and delivered by St. Paul Travelers and is a valid and
binding agreement of St. Paul Travelers, enforceable against St. Paul Travelers
in accordance with its terms except as (A) the enforceability thereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally, (B) the
availability of equitable remedies may be limited by equitable principles of
general applicability and (C) may be limited by an implied covenant of good
faith and fair dealing;

 

(c)                                  Each of the Indemnity Agreements has been
duly authorized, executed and delivered by St. Paul Travelers and is a valid and
binding agreement of St. Paul Travelers, enforceable against St. Paul Travelers
in accordance with its terms except as (A) the enforceability thereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally, (B) the
availability of equitable remedies may be limited by equitable principles of
general applicability, (C) may be limited by an implied covenant of good faith
and fair dealing and (D) rights to indemnification may be limited by public
policy;

 

(d)                                 The Repurchase Agreement has been duly
authorized, executed and delivered by St. Paul Travelers and is a valid and
binding agreement of St. Paul Travelers, enforceable against St. Paul Travelers
in accordance with its terms except as (A) the enforceability thereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally, (B) the
availability of equitable remedies may be limited by equitable principles of
general applicability and (C) may be limited by an implied covenant of good
faith and fair dealing;

 

10

--------------------------------------------------------------------------------


 

(e)                                  The Separation Agreement has been duly
authorized, executed and delivered by St. Paul Travelers and is a valid and
binding agreement of St. Paul Travelers, enforceable against St. Paul Travelers
in accordance with its terms except as (A) the enforceability thereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally, (B) the
availability of equitable remedies may be limited by equitable principles of
general applicability and (C) may be limited by an implied covenant of good
faith and fair dealing;

 

(f)                                    The execution and delivery by such
Selling Stockholder of, and the performance by such Selling Stockholder of its
obligations under, this Agreement, the Forward Agreements, the Indemnity
Agreements, the Repurchase Agreement and the Separation Agreement will not
contravene (i) any provision of applicable law or (ii) the certificate of
incorporation or by-laws of such Selling Stockholder or (iii) any agreement or
other instrument binding upon such Selling Stockholder that is material to such
Selling Stockholder and its subsidiaries taken as a whole, or (iv) any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over such Selling Stockholder, except in the case of (i), (iii) and (iv) as
would not have a material adverse effect on such Selling Stockholder and its
subsidiaries taken as a whole, and no consent, approval, authorization or order
of, or qualification with, any governmental body or agency is required for the
performance by such Selling Stockholder of its obligations under this Agreement,
the Forward Agreements, the Indemnity Agreements, the Repurchase Agreement and
the Separation Agreement, except those which have been obtained and made, and as
may be required by rules of the National Association of Securities
Dealers, Inc., or by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Shares, and except for those the
failure of which to obtain would not have a material adverse effect on such
Selling Stockholder and its subsidiaries taken as a whole.

 

(g)                                 Such Selling Stockholder has (with respect
to the Class B common stock owned by such Selling Stockholder prior to the
conversion of such Class B common stock to Class A common stock), and on the
Closing Date will have (with respect to the Shares), valid title to, or a valid
“security entitlement” within the meaning of Section 8-501 of the New York
Uniform Commercial Code (the “UCC”) in respect of, the Shares to be sold by such
Selling Stockholder free and clear of all security interests, claims, liens,
equities or other encumbrances and the legal right and power, and all
authorization and approval required by law, to enter into this Agreement and to
sell, transfer and deliver the Shares to be sold by such Selling Stockholder or
a security entitlement in respect of such Shares.

 

(h)                                 Upon payment for the Shares to be sold by
such Selling Stockholder pursuant to this Agreement, delivery of such Shares, as
directed by the Underwriters, to Cede & Co. (“Cede”) or such other nominee as
may be designated by the Depository Trust Company (“DTC”), registration of such
Shares in the name of Cede or such other nominee and the crediting of such
Shares on the books of DTC to securities accounts of the Underwriters (assuming

 

11

--------------------------------------------------------------------------------


 

that neither DTC nor any such Underwriter has notice of any adverse claim
(within the meaning of Section 8-105 of the UCC to such Shares), (A) DTC shall
be a “protected purchaser” of such Shares within the meaning of Section 8-303 of
the UCC, (B) under Section 8-501 of the UCC, the Underwriters will acquire a
valid security entitlement in respect of such Shares and (C) no action based on
any “adverse claim”, within the meaning of Section 8-102 of the UCC, to such
Shares may be validly asserted against the Underwriters with respect to such
security entitlement; for purposes of this representation, such Selling
Stockholder may assume that when such payment, delivery and crediting occur,
(x) such Shares will have been registered in the name of Cede or another nominee
designated by DTC, in each case on the Company’s share registry in accordance
with its certificate of incorporation, bylaws and applicable law, (y) DTC will
be registered as a “clearing corporation” within the meaning of Section 8-102 of
the UCC and (z) appropriate entries to the accounts of the several Underwriters
on the records of DTC will have been made pursuant to the UCC.

 

(i)                                     Such Selling Stockholder is not prompted
by any information concerning the Company or its subsidiaries which is not set
forth in the Prospectus or otherwise has been publicly disclosed by such Selling
Stockholder to sell its Shares pursuant to this Agreement.

 

(j)                                     (i)  The Registration Statement, when it
became effective, did not contain and, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and (ii) the Prospectus does not contain and,
as amended or supplemented, if applicable, will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, provided that the representations and warranties set forth
in this paragraph 2(j) are limited to statements or omissions based upon
information relating to such Selling Stockholder furnished to the Company in
writing by such Selling Stockholder expressly for use in the Registration
Statement, the Prospectus or any amendments or supplements thereto (such
information collectively, the “Selling Stockholder Information”).

 

3.                                       Agreements to Sell and Purchase.  Each
Selling Stockholder hereby agrees to sell to the several Underwriters, and each
Underwriter, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from such Selling Stockholder at $32.98 a share
(the “Purchase Price”) the number of Firm Shares (subject to such adjustments to
eliminate fractional shares as you may determine) that bears the same proportion
to the number of Firm Shares to be sold by such Selling Stockholder as the
number of Firm Shares set forth in Schedule II hereto opposite the name of such
Underwriter bears to the total number of Firm Shares.

 

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, St. Paul Travelers agrees to

 

12

--------------------------------------------------------------------------------


 

sell to the Underwriters the Additional Shares, and the Underwriters shall have
the right to purchase, severally and not jointly, up to 3,930,916 Additional
Shares at the Purchase Price.  You may exercise this right on behalf of the
Underwriters in whole or from time to time in part by giving written notice not
later than 30 days after the date of this Agreement.  Any exercise notice shall
specify the number of Additional Shares to be purchased by the Underwriters and
the date on which such shares are to be purchased.  Each purchase date must be
at least one business day after the written notice is given and may not be
earlier than the closing date for the Firm Shares nor later than ten business
days after the date of such notice.  Additional Shares may be purchased as
provided in Section 5 hereof solely for the purpose of covering over-allotments
made in connection with the offering of the Firm Shares.  On each day, if any,
that Additional Shares are to be purchased (an “Option Closing Date”), each
Underwriter agrees, severally and not jointly, to purchase the number of
Additional Shares (subject to such adjustments to eliminate fractional shares as
you may determine) that bears the same proportion to the total number of
Additional Shares to be purchased on such Option Closing Date as the number of
Firm Shares set forth in Schedule II hereto opposite the name of such
Underwriter bears to the total number of Firm Shares.

 

Each of the Company and each Selling Stockholder hereby agrees that, without the
prior written consent of Morgan Stanley & Co. Incorporated and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, on behalf of the Underwriters, it will not,
during the period ending 90 days after the date of the Prospectus, (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock; or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise; or (3) file any registration statement
with the Commission relating to the offering of any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock.

 

The restrictions contained in the preceding paragraph shall not apply to (a) the
Shares to be sold hereunder, (b) the issuance by the Company of shares of Common
Stock upon the exercise of an option or warrant or the conversion of a security
outstanding on the date hereof of which the Underwriters have been advised in
writing, (c) the grant by the Company of stock options, restricted stock or
other awards pursuant to the Company’s benefit plans in existence on the date
hereof or proposed to be approved by the Company’s stockholders at their 2005
annual meeting; provided that such options, restricted stock or awards do not
become exercisable or vest during such 90-day period, (d) the sale of shares by
St. Paul Travelers in connection with the Forward Agreements, (e) the sale of
shares by St. Paul Travelers underlying the Mandatory Exchangeables, (f) the
sale of

 

13

--------------------------------------------------------------------------------


 

shares of Common Stock by St. Paul Travelers pursuant to the Repurchase
Agreement or (g) transactions by each Selling Stockholder relating to shares of
Common Stock or other securities acquired in open market transactions after the
completion of the offering of the Shares, provided that for the purposes of this
clause (g) no filing under Section 16(a) of the Securities Exchange Act, shall
be required or shall be voluntarily made in connection with subsequent sales of
Common Stock or other securities acquired in such open market transactions.  In
addition, the Selling Stockholders agree that, without the prior written consent
of Morgan Stanley & Co. Incorporated and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, on behalf of the Underwriters, they will not, during the period
ending 90 days after the date of the Prospectus, make any demand for, or
exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock.  The Selling Stockholders consent to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of any Shares held by the Selling Stockholders except in compliance
with the foregoing restrictions.

 

4.                                       Terms of Public Offering. The Company
and the Selling Stockholders are advised by you that the Underwriters propose to
make a public offering of their respective portions of the Shares as soon after
this Agreement has been executed as in your judgment is advisable.  The Company
and the Selling Stockholders are further advised by you that the Shares are to
be offered to the public initially at $34.00 a share (the “Public Offering
Price”) and to certain dealers selected by you at a price that represents a
concession not in excess of $0.61 a share under the Public Offering Price, and
that any Underwriter may allow, and such dealers may reallow, a concession, not
in excess of $0.10 a share, to any Underwriter or to certain other dealers.

 

5.                                       Payment and Delivery. Payment for the
Firm Shares to be sold by each Selling Stockholder shall be made to such Selling
Stockholder in Federal or other funds immediately available in New York City
against delivery of such Firm Shares for the respective accounts of the several
Underwriters at 10:00 a.m., New York City time, on April 12, 2005, or at such
other time on the same or such other date, not later than April 19, 2005, as
shall be designated in writing by you.  The time and date of such payment are
hereinafter referred to as the “Closing Date.”

 

Payment for any Additional Shares to be sold by St. Paul Travelers shall be made
to St. Paul Travelers in Federal or other funds immediately available in New
York City against delivery of such Additional Shares for the respective accounts
of the several Underwriters at 10:00 a.m., New York City time, on the date
specified in the corresponding notice described in Section 3 or at such other
time on the same or on such other date, in any event not later than May 19,
2005, as shall be designated in writing by you.

 

The Firm Shares and Additional Shares shall be registered in such names and in
such denominations as you shall request in writing not later than one full

 

14

--------------------------------------------------------------------------------


 

business day prior to the Closing Date or the applicable Option Closing Date, as
the case may be.  The Firm Shares and Additional Shares shall be delivered to
you on the Closing Date or an Option Closing Date, as the case may be, for the
respective accounts of the several Underwriters, with any transfer taxes payable
in connection with the transfer of the Shares to the Underwriters duly paid,
against payment of the Purchase Price therefor.

 

6.                                       Conditions to the Underwriters’
Obligations. The several obligations of the Underwriters are subject to the
following further conditions:

 

(a)                                  Subsequent to the execution and delivery of
this Agreement and prior to the Closing Date:

 

(i)                                     there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded any of the securities
of the Company or any of its subsidiaries by any “nationally recognized
statistical rating organization,” as such term is defined for purposes of
Rule 436(g)(2) under the Securities Act; and

 

(ii)                                  there shall not have occurred any change,
or any development involving a prospective change, in the financial condition or
in the earnings, business or operations of the Company and its subsidiaries,
taken as a whole, from that set forth in the Prospectus (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement)
that, in your judgment, is material and adverse and that makes it, in your
judgment, impracticable to market the Shares on the terms and in the manner
contemplated in the Prospectus.

 

(b)                                 The Underwriters shall have received on the
Closing Date a certificate, dated the Closing Date and signed by an executive
officer of the Company, to the effect set forth in Section 6(a)(i) above, to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct as of the Closing Date and that the Company has
complied in all material respects with all of the agreements and satisfied in
all material respects all of the conditions on its part to be performed or
satisfied hereunder on or before the Closing Date, and to the effect that the
condition set forth in Section 6(j), below, shall have been satisfied.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(c)                                  The Underwriters shall have received on the
Closing Date a certificate, dated the Closing Date and signed by an executive
officer of St. Paul Travelers, to the effect that the representations and
warranties of the Selling Stockholders contained in this Agreement are true and
correct as of the Closing

 

15

--------------------------------------------------------------------------------


 

Date and that the Selling Stockholders have complied in all material respects
with all of the agreements and satisfied in all material respects all of the
conditions on their part to be performed or satisfied hereunder on or before the
Closing Date and to the effect that the condition set forth in Section 6(j),
below, shall have been satisfied.

 

(d)                                 The Underwriters shall have received on the
Closing Date an opinion of Wachtell, Lipton, Rosen & Katz, special counsel for
the Company, dated the Closing Date, to the effect that:

 

(i)                                     the authorized capital stock of the
Company conforms as to legal matters to the description under the caption
“Capital Stock” contained in the Prospectus;

 

(ii)                                  the shares of Common Stock owned by the
Selling Stockholders have been duly authorized and are validly issued, fully
paid and non-assessable;

 

(iii)                               this Agreement has been duly authorized,
executed and delivered by the Company;

 

(iv)                              the Repurchase Agreement has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement of the Company, enforceable in accordance with its terms except as
(A) the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting
creditors’ rights generally, (B) the availability of equitable remedies may be
limited by equitable principles of general applicability and (C) may be limited
by an implied covenant of good faith and fair dealing;

 

(v)                                 each of the Indemnity Agreements has been
duly authorized, executed and delivered by the Company and is a valid and
binding agreement of the Company, enforceable in accordance with its terms
except as (A) the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally, (B) the availability of equitable
remedies may be limited by equitable principles of general applicability,
(C) may be limited by an implied covenant of good faith and fair dealing and
(D) rights to indemnification may be limited by public policy;

 

(vi)                              The Bridge Facility has been duly authorized,
executed and delivered by the Company and is a valid and binding agreement of
the Company, enforceable in accordance with its terms except as (A) the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws

 

16

--------------------------------------------------------------------------------


 

affecting creditors’ rights generally, (B) the availability of equitable
remedies may be limited by equitable principles of general applicability and
(C) may be limited by an implied covenant of good faith and fair dealing;

 

(vii)                           The Separation Agreement has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement of the Company, enforceable in accordance with its terms except as
(A) the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting
creditors’ rights generally, (B) the availability of equitable remedies may be
limited by equitable principles of general applicability and (C) may be limited
by an implied covenant of good faith and fair dealing;

 

(viii)                        the Company is not, and after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as
described in the Prospectus will not be, required to register as an “investment
company” as such term is defined in the 1940 Act; and

 

(ix)                                the Registration Statement and the
Prospectus (except for the financial statements and related notes and other
financial or statistical data included therein or omitted therefrom, as to which
such counsel need not comment) appear on their face to be responsive as to form
in all material respects to the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder.

 

In the course of such counsel’s participation in the preparation of the
Registration Statement and Prospectus and review and discussion of the contents
thereof, although such counsel has not independently checked or verified, and is
not passing upon and assumes no responsibility for, the accuracy, completeness,
or fairness thereof, or otherwise verified the statements made therein, other
than those mentioned in subclause (i) above, as of the Closing Date no facts
have come to the attention of such counsel that cause such counsel to believe
that (i) the Registration Statement or the Prospectus included therein (except
for the financial statements and related notes and other financial or
statistical data included therein or omitted therefrom, as to which such counsel
need not comment) on the date the Registration Statement became effective and as
of the date of this Agreement contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein not misleading or (ii) the Prospectus (except for
the financial statements and related notes and other financial or statistical
data included therein or omitted therefrom, as to which such counsel need not
comment) as of its date or as of the Closing Date contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

17

--------------------------------------------------------------------------------


 

In rendering such opinion, such counsel may rely, without independent
verification, as to matters of fact, to the extent they deem appropriate, on the
representations of the Company contained herein and on certificates of
responsible officers of the Company and public officials.  Such opinion will be
limited to the laws of the State of New York, the federal laws of the United
States and the General Corporation Law of the State of Delaware, and such
counsel will express no opinion as to the effect on the matters covered by such
opinion of the laws of any other jurisdiction.  Such opinion may also state that
such counsel acted as special counsel to the Company in connection with the
offering of the Shares contemplated hereby and did not act, and has not acted,
as the Company’s regular outside counsel.

 

(e)                                  The Underwriters shall have received on the
Closing Date an opinion of Alan G. Berkshire, Esq., General Counsel to the
Company, dated the Closing Date, to the effect that:

 

(i)                                     the Company has been duly incorporated,
is validly existing as a corporation in good standing under the laws of the
State of Delaware, has the corporate power and authority to own its property and
to conduct its business as described in the Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect;

 

(ii)                                  each Significant Subsidiary of the Company
has been duly incorporated or formed, is validly existing in good standing under
the laws of the jurisdiction of its incorporation or formation, has the
requisite power and authority to own its property and to conduct its business as
described in the Prospectus and is duly qualified to transact such business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect;

 

(iii)                               the Shares to be sold by the Selling
Stockholders have been duly authorized and are validly issued, fully paid and
non-assessable;

 

(iv)                              to such counsel’s knowledge and other than as
set forth in the Prospectus, there are no legal or governmental proceedings
pending or threatened to which the Company or any of its subsidiaries is a party
or to which any of the properties of the Company or any of its subsidiaries is
subject, which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect;

 

18

--------------------------------------------------------------------------------


 

(v)                                 each of  the Investment Advisory
Subsidiaries is duly registered as an investment adviser under the Advisors
Act.  To such counsel’s knowledge, none of the Company or its subsidiaries other
than the Investment Advisory Subsidiaries is required to be registered,
licensed, or qualified as an investment adviser under the Advisers Act and the
rules and regulation of the Commission promulgated thereunder or under
applicable state laws, except where any failure to be so registered, licensed,
or qualified would not have a Material Adverse Effect.  To such counsel’s
knowledge, each of the Investment Advisory Subsidiaries is in compliance with
the Advisers Act and applicable state laws, regulations, ordinances and
rules applicable to it or its operations relating to investment advisory
activities except where any failure by any such Investment Advisory Subsidiary
to comply with any such law, regulation, ordinance or rule would not have a
Material Adverse Effect.

 

(vi)                              to the knowledge of such counsel, neither the
Company nor any Investment Advisory Subsidiary is in breach or violation of or
in default under any investment advisory contract which would individually or in
the aggregate have a have a Material Adverse Effect;

 

(vii)                           the Broker-Dealer Subsidiary is duly registered,
licensed or qualified as a broker-dealer under the Exchange Act and in each
Jurisdiction where the conduct of its business requires registration, licensing
or qualification, except to the extent that the failure to be so registered,
licensed or qualified would not have a Material Adverse Effect.  None of the
Company or its subsidiaries, other than the Broker-Dealer Subsidiary, is
required to be registered, licensed or qualified as a broker-dealer under the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder or under the laws of requiring any such registration, licensing or
qualification in any jurisdiction in which it conducts business, except where
any failure to be so registered, licensed, or qualified would not have a
Material Adverse Effect.  Each of the Company and the Broker-Dealer Subsidiary
is in compliance with all laws, regulations, ordinances and rules (including
those of any self regulatory organizations) as applicable to it or its
operations relating to broker-dealer activities except where any failure to
comply with any such law, regulation, ordinance or rule would not have,
individually or in the aggregate, a Material Adverse Effect;

 

(viii)                        except as disclosed in the Prospectus, the
execution and delivery by the Company of, and the performance by the Company of
its obligations under, this Agreement, the Repurchase Agreement, the Indemnity
Agreements, the Bridge Facility and the Separation Agreement will not contravene
any provision of applicable law or the certificate of incorporation or by-laws
of the Company or, to such counsel’s knowledge, any agreement or other
instrument binding upon the Company or any of its subsidiaries that is material
to the Company and its subsidiaries, taken as a

 

19

--------------------------------------------------------------------------------

 


 

whole, or, to such counsel’s knowledge, any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary, and no consent, approval, authorization or order of, or
qualification with, any U.S. federal, Illinois State or State of Delaware
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement, the Repurchase Agreement, the Indemnity
Agreements, the Bridge Facility and the Separation Agreement except those which
have been obtained and made, and as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Shares (it being understood that this opinion is limited to those consents,
approvals, authorizations, orders, and qualifications that, in such counsel’s
experience, are normally applicable to transactions of the type contemplated by
this Agreement);

 

(ix)                                the Registration Statement and the
Prospectus (except for the financial statements and related notes and other
financial or statistical data included therein or omitted therefrom, as to which
such counsel need not comment) appear on their face to be responsive as to form
in all material respects to the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder; and

 

In the course of such counsel’s participation in the preparation of the
Registration Statement and Prospectus and review and discussion of the contents
thereof, although such counsel has not independently checked or verified, and is
not passing upon and assumes no responsibility for, the accuracy, completeness,
or fairness thereof, or otherwise verified the statements made therein (it being
understood that such counsel has prepared and reviewed the disclosures
incorporated by reference in the Prospectus under the captions
“Business—Regulatory,” and “Legal Proceedings”), as of the Closing Date no facts
have come to the attention of such counsel that cause such counsel to believe
that (i) the Registration Statement or the prospectus included therein (except
for the financial statements and related notes and other financial or
statistical data included therein or omitted therefrom, as to which such counsel
need not comment) on the date the Registration Statement became effective and as
of the date of this Agreement contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein not misleading or (ii) the Prospectus (except for
the financial statements and related notes and other financial or statistical
data included therein or omitted therefrom, as to which such counsel need not
comment) as of its date or as of the Closing Date contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

In rendering such opinion, such counsel may rely, without independent
verification, (x) as to matters of fact, to the extent he deems appropriate, on

 

20

--------------------------------------------------------------------------------


 

certificates of responsible officers of the Company and public officials, and
(y) as to matters involving the application of any jurisdiction other than the
State of Illinois, the federal laws of the United States and the General
Corporation Law of the State of Delaware, to the extent he deems appropriate and
specified in such opinion, upon the opinion of other counsel of good standing
whom he reasonably believes to be reliable and who are reasonably satisfactory
to counsel for the Underwriters.

 

(f)                                    The Underwriters shall have received on
the Closing Date an opinion of Wachtell, Lipton, Rosen & Katz, counsel for the
Selling Stockholders, dated the Closing Date, to the effect that:

 

(i)                                     this Agreement has been duly authorized,
executed and delivered by or on behalf of each of the Selling Stockholders;

 

(ii)                                  each of the Forward Agreements has been
duly authorized, executed and delivered by St. Paul Travelers and is a valid and
binding agreement of St. Paul Travelers, enforceable in accordance with its
terms except as (A) the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally, (B) the availability of equitable
remedies may be limited by equitable principles of general applicability and
(C) may be limited by an implied covenant of good faith and fair dealing;

 

(iii)                               each of the Indemnity Agreements has been
duly authorized, executed and delivered by St. Paul Travelers and is a valid and
binding agreement of St. Paul Travelers, enforceable against St. Paul Travelers
in accordance with its terms except as (A) the enforceability thereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally, (B) the
availability of equitable remedies may be limited by equitable principles of
general applicability, (C) may be limited by an implied covenant of good faith
and fair dealing and (D) rights to indemnification may be limited by public
policy;

 

(iv)                              the Repurchase Agreement has been duly
authorized, executed and delivered by St. Paul Travelers and is a valid and
binding agreement of St. Paul Travelers, enforceable against St. Paul Travelers
in accordance with its terms except as (A) the enforceability thereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally, (B) the
availability of equitable remedies may be limited by equitable principles of
general applicability and (C) may be limited by an implied covenant of good
faith and fair dealing;

 

21

--------------------------------------------------------------------------------


 

(v)                                 the Separation Agreement has been duly
authorized, executed and delivered by St. Paul Travelers and is a valid and
binding agreement of St. Paul Travelers, enforceable against St. Paul Travelers
in accordance with its terms except as (A) the enforceability thereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally, (B) the
availability of equitable remedies may be limited by equitable principles of
general applicability and (C) may be limited by an implied covenant of good
faith and fair dealing;

 

(vi)                              the execution and delivery by the applicable
Selling Stockholder of, and the performance by such Selling Stockholder of its
obligations under, this Agreement, the Forward Agreements, the Indemnity
Agreements, the Repurchase Agreement and the Separation Agreement will not
contravene any provision of applicable law, or the certificate of incorporation
or by-laws of such Selling Stockholder, or, to such counsel’s knowledge, any
agreement or other instrument binding upon such Selling Stockholder that is
material to such Selling Stockholder and its subsidiaries taken as a whole, or,
to such counsel’s knowledge, any judgment, order or decree of any governmental
body, agency or court having jurisdiction over such Selling Stockholder, and no
consent, approval, authorization or order of, or qualification with, any U.S.
federal, New York State or State of Delaware governmental body or agency is
required for the performance by such Selling Stockholder of its obligations
under this Agreement, the Forward Agreements, the Indemnity Agreements, the
Repurchase Agreement and the Separation Agreement, except those which have been
obtained and made, and as may be required by NASD or by the securities or Blue
Sky laws of the various states in connection with offer and sale of the Shares
(it being understood that this opinion is limited to those consents, approvals,
authorizations, orders, and qualifications that, in such counsel’s experience,
are normally applicable to transactions of the type contemplated by this
Agreement); and

 

(vii)                           upon payment for the Shares to be sold by the
Selling Stockholders pursuant to this Agreement, delivery of such Shares, as
directed by the Underwriters, to Cede or such other nominee as may be designated
by DTC, registration of such Shares in the name of Cede or such other nominee
and the crediting of such Shares on the books of DTC to securities accounts of
the Underwriters (assuming that neither DTC nor any such Underwriter has notice
of any adverse claim within the meaning of Section 8-105 of the UCC to such
Shares), (A) DTC shall be a “protected purchaser” of such Shares within the
meaning of Section 8-303 of the UCC, (B) under Section 8-501 of the UCC, the
Underwriters will acquire a valid security entitlement in respect of such Shares
and (C) no action based on any “adverse claim” (within the meaning of
Section 8-102 of the UCC) to such Shares may be validly asserted against the
Underwriters with respect to such security entitlement; in giving this

 

22

--------------------------------------------------------------------------------


 

opinion, counsel for the Selling Stockholders may assume that when such payment,
delivery and crediting occur, (x) such Shares will have been registered in the
name of Cede or another nominee designated by DTC, in each case on the Company’s
share registry in accordance with its certificate of incorporation, bylaws and
applicable law, (y) DTC will be registered as a “clearing corporation” within
the meaning of Section 8-102 of the UCC and (z) appropriate entries to the
accounts of the several Underwriters on the records of DTC will have been made
pursuant to the UCC.

 

In rendering such opinion, such counsel may rely, without independent
verification, (x) as to matters of fact, to the extent they deem appropriate,
upon the representations of each Selling Stockholder contained herein and in
other documents and instruments, provided that you are provided copies of such
other documents and instruments and they are reasonably satisfactory to your
counsel, and (y) as to legal matters, to the extent they deem appropriate and
specified in such opinion, upon the opinion or opinions of other counsel of good
standing whom they reasonably believe to be reliable and who are reasonably
satisfactory to counsel for the Underwriters.

 

(g)                                 The Underwriters shall have received on the
Closing Date an opinion of Davis Polk & Wardwell, counsel for the Underwriters,
dated the Closing Date, covering the matters referred to in
Section 6(d)(iii) and the penultimate paragraph of Section 6(d), above, and
further to the effect that the statements relating to legal matters or documents
included in the Prospectus under the caption “Underwriting” fairly summarize in
all material respects such matters or documents.

 

With respect to the penultimate paragraph in Section 6(d), above, Davis Polk &
Wardwell may state that their opinions and beliefs are based upon their
participation in the preparation of the Registration Statement and Prospectus
and any amendments or supplements thereto (other than the documents incorporated
by reference) and upon review and discussion of the contents thereof (including
documents incorporated by reference), but are without independent check or
verification, except as specified.

 

The opinions of Wachtell, Lipton, Rosen & Katz described in Sections 6(d) and
6(f) above (and any opinions of counsel for the Selling Stockholders referred to
in the immediately preceding paragraph) and the opinion of Alan G. Berkshire in
Section 6(e) above shall be rendered to the Underwriters at the request of the
Company or the Selling Stockholders, as the case may be, and shall so state
therein.

 

(h)                                 The Underwriters shall have received, on
each of the date hereof and the Closing Date, a letter dated the date hereof or
the Closing Date, as the case may be, in form and substance satisfactory to the
Underwriters, from KPMG LLP, independent public accountants, containing
statements and information of

 

23

--------------------------------------------------------------------------------


 

the type ordinarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained in or incorporated by reference into the Registration Statement and
the Prospectus; provided that the letter delivered on the Closing Date shall use
a “cut-off date” not earlier than the date hereof.

 

(i)                                     The “lock-up” agreements, each
substantially in the form of Exhibit A hereto, between you and certain officers
and directors of the Company relating to sales and certain other dispositions of
shares of Common Stock or certain other securities, delivered to you on or
before the date hereof, shall be in full force and effect on the Closing Date.

 

(j)                                     The Share Repurchase shall have been
consummated on or prior to the Closing  Date.

 

The several obligations of the Underwriters to purchase Additional Shares
hereunder are subject to the delivery to you on the applicable Option Closing
Date of such documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Shares to be sold on such Option Closing Date and other matters related to the
issuance of such Additional Shares.

 

7.                                       Covenants of the Company. In further
consideration of the agreements of the Underwriters herein contained, the
Company covenants with each Underwriter as follows:

 

(a)                                  To furnish to you, without charge, three
signed copies of the Registration Statement (including exhibits thereto and
documents incorporated by reference) and for delivery to each other Underwriter
a conformed copy of the Registration Statement (without exhibits thereto but
including documents incorporated by reference) and to furnish to you in New York
City, without charge, prior to 10:00 a.m. New York City time on the business day
next succeeding the date of this Agreement and during the period mentioned in
Section 7(c) below, as many copies of the Prospectus, any documents incorporated
therein by reference and any supplements and amendments thereto or to the
Registration Statement as you may reasonably request.

 

(b)                                 Before amending or supplementing the
Registration Statement or the Prospectus, to furnish to you a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which you reasonably object, and to file with the Commission
within the applicable period specified in Rule 424(b) under the Securities Act
any prospectus required to be filed pursuant to such Rule.

 

(c)                                  If, during such period after the first date
of the public offering of the Shares as in the opinion of counsel for the
Underwriters the Prospectus is required by law to be delivered in connection
with sales by an Underwriter or

 

24

--------------------------------------------------------------------------------


 

dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to the dealers (whose names and
addresses you will furnish to the Company) to which Shares may have been sold by
you on behalf of the Underwriters and to any other dealers upon request, either
amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus is delivered to a purchaser, be misleading or
so that the Prospectus, as amended or supplemented, will comply with law.

 

(d)                                 To use reasonable efforts to qualify the
Shares for offer and sale under the securities or Blue Sky laws of such
jurisdictions as you shall reasonably request.

 

(e)                                  To make generally available to the
Company’s security holders and to you as soon as practicable an earning
statement covering the twelve-month period ending June 30, 2006 that satisfies
the provisions of Section 11(a) of the Securities Act and the rules and
regulations of the Commission thereunder.

 

8.                                       Expenses.  Whether or not the
transactions contemplated in this Agreement are consummated or this Agreement is
terminated, St. Paul Travelers agrees to pay or cause to be paid all expenses
incident to the performance of the Selling Stockholders’ and the Company’s
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Company’s counsel, the Company’s accountants and counsel for the
Selling Stockholders in connection with the registration and delivery of the
Shares under the Securities Act and all other fees or expenses in connection
with the preparation and filing of the Registration Statement, any preliminary
prospectus, the Prospectus and amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the mailing
and delivering of copies thereof to the Underwriters and dealers, in the
quantities hereinabove specified, (ii) all costs and expenses related to the
transfer and delivery of the Shares to the Underwriters, including any transfer
or other taxes payable thereon, (iii) the cost of printing or producing any Blue
Sky memorandum in connection with the offer and sale of the Shares under state
securities laws and all expenses in connection with the qualification of the
Shares for offer and sale under state securities laws as provided in
Section 7(d) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Underwriters in connection with such
qualification and in connection with the Blue Sky memorandum, (iv) all costs and
expenses incident to listing the Shares on the New York Stock Exchange, (v) the
cost of printing certificates representing the Shares, (vi) the costs and
charges of any transfer agent, registrar or depositary, (vii) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in

 

25

--------------------------------------------------------------------------------


 

connection with the marketing of the offering of the Shares, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives (who, for the avoidance of doubt, shall
not include the Underwriters) and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (viii) the document production charges and expenses associated with
printing this Agreement and (ix) all other costs and expenses incident to the
performance of the obligations of the Company and the Selling Stockholders
hereunder for which provision is not otherwise made in this Section.  It is
understood, however, that except as provided in this Section, Section 9 entitled
“Indemnity and Contribution” and the last paragraph of Section 11 below, the
Underwriters will pay all of their costs and expenses, including fees and
disbursements of their counsel, stock transfer taxes payable on resale of any of
the Shares by them and any advertising expenses connected with any offers they
may make.

 

The provisions of this Section shall not supersede or otherwise affect any
agreement that the Company and the Selling Stockholders may otherwise have for
the allocation of such expenses among themselves.

 

9.                                       Indemnity and Contribution.  (a) The
Company agrees to indemnify and hold harmless each Underwriter, each person, if
any, who controls any Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act and each affiliate of any
Underwriter within the meaning of Rule 405 under the Securities Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any amendment thereof, any preliminary prospectus or
the Prospectus or any amendment or supplement thereto, or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
(i) information relating to any Underwriter furnished to the Company in writing
by such Underwriter through you expressly for use therein, or (ii) the Selling
Stockholder Information; provided, however, that the foregoing indemnity
agreement with respect to any preliminary prospectus shall not inure to the
benefit of any Underwriter from whom the person asserting any such losses,
claims, damages or liabilities purchased Shares, or any person controlling such
Underwriter or any affiliate of such Underwriter within the meaning of Rule 405
of the Securities Act, if a copy of the Prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Underwriter to such
person, if required by law so to have been delivered, at or prior to the written
confirmation of the sale of the Shares to such person, and if the Prospectus (as
so amended or

 

26

--------------------------------------------------------------------------------


 

supplemented) would have cured the defect giving rise to such losses, claims,
damages or liabilities, unless such failure is the result of noncompliance by
the Company with Section 7(a) hereof.

 

(b)                                 Each Selling Stockholder agrees to indemnify
and hold harmless each Underwriter, each person, if any, who controls any
Underwriter within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act and each affiliate of any Underwriter within the
meaning of Rule 405 under the Securities Act from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, any preliminary prospectus or the Prospectus
or any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only with reference
to the Selling Stockholder Information; provided, however, that the foregoing
indemnity agreement shall not cover any such losses, claims, damages or
liabilities as are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Underwriter
furnished to the Company in writing by such Underwriter through you expressly
for use therein; and provided further, however, that the foregoing indemnity
agreement with respect to any preliminary prospectus shall not inure to the
benefit of any Underwriter from whom the person asserting any such losses,
claims, damages or liabilities purchased Shares, or any person controlling such
Underwriter or any affiliate of such Underwriter within the meaning of Rule 405
of the Securities Act, if a copy of the Prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Underwriter to such
person, if required by law so to have been delivered, at or prior to the written
confirmation of the sale of the Shares to such person, and if the Prospectus (as
so amended or supplemented) would have cured the defect giving rise to such
losses, claims, damages or liabilities, unless such failure is the result of
noncompliance by the Company with Section 7(a) hereof.  The liability of each
Selling Stockholder under the indemnity agreement contained in this paragraph
shall be limited to an amount equal to the net proceeds received by such Selling
Stockholder from the Underwriters in respect of the Shares sold by such Selling
Stockholder under this Agreement.

 

(c)                                  Each Underwriter agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Selling Stockholders,
the directors of the Company, the officers of the Company who sign the
Registration Statement and each person, if any, who controls the Company or any
Selling Stockholder within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) caused by

 

27

--------------------------------------------------------------------------------


 

any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any amendment thereof, any preliminary prospectus
or the Prospectus (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto), or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, but only with
reference to information relating to such Underwriter furnished to the Company
in writing by such Underwriter through you expressly for use in the Registration
Statement, any preliminary prospectus, the Prospectus or any amendments or
supplements thereto.

 

(d)                                 In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to Section 9(a), 9(b) or 9(c), such
person (the “indemnified party”) shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such
proceeding.  In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for (i) the fees and expenses of more than one
separate firm (in addition to any local counsel) for all Underwriters and all
persons, if any, who control any Underwriter within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or who are
affiliates of any Underwriter within the meaning of Rule 405 under the
Securities Act, (ii) the fees and expenses of more than one separate firm (in
addition to any local counsel) for the Company, its directors, its officers who
sign the Registration Statement and each person, if any, who controls the
Company within the meaning of either such Section and (iii) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Selling Stockholders and all persons, if any, who control the Selling
Stockholders within the meaning of either such Section, and that all such fees
and expenses shall be reimbursed as they are incurred.  In the case of any such
separate firm for the Underwriters and such control persons and affiliates of
any Underwriters, such firm shall be designated in writing by Morgan Stanley &
Co. Incorporated and Merrill Lynch, Pierce, Fenner & Smith Incorporated.  In the
case of any such separate firm for the Company, and such directors, officers and
control persons of the Company, such firm shall be designated in writing by the
Company.  In the

 

28

--------------------------------------------------------------------------------


 

case of any such separate firm for the Selling Stockholders and such control
persons of the Selling Stockholders, such firm shall be designated in writing by
the Selling Stockholders.  The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(e)                                  To the extent the indemnification provided
for in Section 9(a), 9(b) or 9(c) is unavailable to an indemnified party or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each indemnifying party under such paragraph, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the indemnifying party or parties on the one hand
and the indemnified party or parties on the other hand from the offering of the
Shares or (ii) if the allocation provided by clause 9(e)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 9(e)(i) above but also the
relative fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company and the Selling Stockholders on the one hand and the
Underwriters on the other hand in connection with the offering of the Shares
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Shares (before deducting expenses) received by the
Selling Stockholders and the total underwriting discounts and commissions
received by the Underwriters, in each case as set forth in the table on the
cover of the Prospectus Supplement, bear to the aggregate Public Offering Price
of the Shares.  The relative fault of the Company or the Selling Stockholders on
the one hand and the Underwriters on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Selling Stockholders or by
the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Underwriters’ respective obligations to contribute pursuant to this
Section 9 are several in proportion to the respective number of Shares they have
purchased hereunder, and not joint.  The liability of each Selling Stockholder
under the contribution agreement contained in this paragraph shall be limited to
an amount

 

29

--------------------------------------------------------------------------------


 

equal to the net proceeds received by such Selling Stockholder from the
Underwriters in respect of the Shares sold by such Selling Stockholder under
this Agreement.

 

(f)                                    The Company, the Selling Stockholders and
the Underwriters agree that it would not be just or equitable if contribution
pursuant to this Section 9 were determined by pro rata allocation (even if the
Underwriters were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in Section 9(e).  The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 9, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Shares underwritten by it and distributed
to the public were offered to the public exceeds the amount of any damages that
such Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The remedies provided for in this
Section 9 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 

(g)                                 The indemnity and contribution provisions
contained in this Section 9 and the representations, warranties and other
statements of the Company and the Selling Stockholders contained in this
Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Underwriter, any person controlling any Underwriter or any
affiliate of any Underwriter, either Selling Stockholder or any person
controlling such Selling Stockholder, or the Company, its officers or directors
or any person controlling the Company and (iii) acceptance of and payment for
any of the Shares.

 

10.                                 Termination.  The Underwriters may terminate
this Agreement by notice given by you to the Company, if  after the execution
and delivery of this Agreement and prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on, or by, as the case
may be, either the New York Stock Exchange or the Nasdaq National Market
(ii) trading of any securities of the Company shall have been suspended on any
exchange or in any over-the-counter market, (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred, (iv) any moratorium on commercial banking activities shall have
been declared by Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets, or any calamity or

 

30

--------------------------------------------------------------------------------


 

crisis that, in your judgment, is material and adverse and which, singly or
together with any other event specified in this clause (v), makes it, in your
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Shares on the terms and in the manner contemplated in the
Prospectus.

 

11.                                 Effectiveness; Defaulting Underwriters. This
Agreement shall become effective upon the execution and delivery hereof by the
parties hereto.

 

If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Underwriters shall fail or refuse to purchase Shares that it has
or they have agreed to purchase hereunder on such date, and the aggregate number
of Shares which such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase is not more than one-tenth of the aggregate number of the
Shares to be purchased on such date, the other Underwriters shall be obligated
severally in the proportions that the number of Firm Shares set forth opposite
their respective names in Schedule II bears to the aggregate number of Firm
Shares set forth opposite the names of all such non-defaulting Underwriters, or
in such other proportions as you may specify, to purchase the Shares which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
on such date; provided that in no event shall the number of Shares that any
Underwriter has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 11 by an amount in excess of one-ninth of such number
of Shares without the written consent of such Underwriter.  If, on the Closing
Date, any Underwriter or Underwriters shall fail or refuse to purchase Firm
Shares and the aggregate number of Firm Shares with respect to which such
default occurs is more than one-tenth of the aggregate number of Firm Shares to
be purchased on such date, and arrangements satisfactory to you, the Company and
the Selling Stockholders for the purchase of such Firm Shares are not made
within 36 hours after such default, this Agreement shall terminate without
liability on the part of any non-defaulting Underwriter, the Company or the
Selling Stockholders.  In any such case either you or the Selling Stockholders
shall have the right to postpone the Closing Date, but in no event for longer
than seven days, in order that the required changes, if any, in the Registration
Statement and in the Prospectus or in any other documents or arrangements may be
effected.  If, on an Option Closing Date, any Underwriter or Underwriters shall
fail or refuse to purchase Additional Shares and the aggregate number of
Additional Shares with respect to which such default occurs is more than
one-tenth of the aggregate number of Additional Shares to be purchased on such
Option Closing Date, the non-defaulting Underwriters shall have the option to
(i) terminate their obligation hereunder to purchase the Additional Shares to be
sold on such Option Closing Date or (ii) purchase not less than the number of
Additional Shares that such non-defaulting Underwriters would have been
obligated to purchase in the absence of such default.  Any action taken under
this paragraph shall not relieve any defaulting Underwriter from liability in
respect of any default of such Underwriter under this Agreement.

 

31

--------------------------------------------------------------------------------


 

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of any the Company or the Selling
Stockholders to comply with the terms or to fulfill any of the conditions of
this Agreement, or if for any reason the Company or the Selling Stockholders
shall be unable to perform its obligations under this Agreement, the Company or
the Selling Stockholders, as the case may be, will reimburse the Underwriters or
such Underwriters as have so terminated this Agreement with respect to
themselves, severally, for all out-of-pocket expenses (including the fees and
disbursements of their counsel) reasonably incurred by such Underwriters in
connection with this Agreement or the offering contemplated hereunder.

 

12.                                 Counterparts. This Agreement may be signed
in two or more counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

13.                                 Applicable Law. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York.

 

14.                                 Headings. The headings of the sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed a part of this Agreement.

 

15.                                 Notices.  All communications hereunder shall
be in writing and effective only upon receipt and if to the Underwriters shall
be delivered, mailed or sent to you in care of Merrill Lynch, Pierce, Fenner &
Smith Incorporated, 4 World Financial Center, New York, New York, 10281,
Attention: John Erickson and Morgan Stanley & Co. Incorporated, 1585 Broadway,
New York, New York 10036, Attention: Global Capital Markets; if to the Company
shall be delivered, mailed or sent to Nuveen Investments, Inc., 333 West Wacker
Drive, Chicago, Illinois 60606 Attention: Alan G. Berkshire, Esq. and if to the
Selling Stockholders shall be delivered, mailed or sent to The St. Paul
Travelers Companies, Inc., 385 Washington Street, Saint Paul, MN 55102,
Attention: Kenneth F. Spence, III.

 

[Signatures Follow]

 

32

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

NUVEEN INVESTMENTS, INC.

 

 

 

 

 

By:

 /s/ Alan G. Berkshire

 

 

Name:

Alan G. Berkshire, Esq.

 

Title:

Senior Vice President and
General Counsel

 

 

 

THE ST. PAUL TRAVELERS
COMPANIES, INC.

 

 

 

 

 

By:

 /s/ Samuel Liss

 

 

Name:

Samuel G. Liss

 

Title:

Executive Vice President,
Strategic Development

 

 

 

ST. PAUL FIRE AND MARINE
INSURANCE COMPANY

 

 

 

 

 

By:

 /s/ Samuel Liss

 

 

Name:

Samuel G. Liss

 

Title:

Executive Vice President,
Strategic Development

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof

 

MORGAN STANLEY & CO. INCORPORATED
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Acting severally on behalf of themselves and
the several Underwriters named in
Schedule II hereto

 

By:

MERRILL LYNCH, PIERCE,
FENNER & SMITH
INCORPORATED

 

 

 

 

By:

 /s/ William Egan

 

 

Name:

William Egan

 

Title:

Managing Director

 

 

 

 

 

 

By:

MORGAN STANLEY & CO.
INCORPORATED

 

 

 

 

By:

 /s/ John D. Tyree

 

 

Name:

John D. Tyree

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

Selling Stockholder

 

Number of Firm Shares
To Be Sold

 

 

 

 

 

The St. Paul Travelers Companies, Inc.

 

26,983,355

 

 

 

 

 

St. Paul Fire and Marine Insurance Company

 

12,325,800

 

 

 

 

 

Total:

 

39,309,155

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Underwriter

 

Number of Firm Shares
To Be Purchased

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

12,176,796

 

 

 

 

 

Morgan Stanley & Co. Incorporated

 

12,176,796

 

 

 

 

 

Citigroup Global Markets Inc.

 

5,638,083

 

 

 

 

 

Banc of America Securities LLC

 

939,685

 

 

 

 

 

Deutsche Bank Securities Inc.

 

939,685

 

 

 

 

 

Goldman, Sachs & Co.

 

939,685

 

 

 

 

 

J.P. Morgan Securities Inc.

 

939,685

 

 

 

 

 

Lehman Brothers Inc.

 

939,685

 

 

 

 

 

UBS Securities LLC

 

939,685

 

 

 

 

 

Wachovia Capital Markets, LLC

 

939,685

 

 

 

 

 

A.G. Edwards & Sons, Inc.

 

939,685

 

 

 

 

 

Advest, Inc.

 

60,000

 

 

 

 

 

Robert W. Baird & Co. Incorporated

 

60,000

 

 

 

 

 

BB&T Capital Markets, A division of Scott & Stringfellow, Inc.

 

60,000

 

 

 

 

 

William Blair & Company L.L.C.

 

60,000

 

 

 

 

 

Crowell, Weedon & Co.

 

60,000

 

 

 

 

 

D.A. Davidson & Co.

 

60,000

 

 

 

 

 

Ferris, Baker Watts, Inc.

 

60,000

 

 

 

 

 

J.J.B. Hillard, W.L. Lyons, Inc.

 

60,000

 

 

 

 

 

Janney Montgomery Scott LLC

 

60,000

 

 

 

 

 

Johnston, Lemon & Co.

 

60,000

 

 

 

II-1

--------------------------------------------------------------------------------


 

Keybanc Capital Markets, a Division of McDonald Investments Inc.

 

60,000

 

 

 

 

 

Legg Mason Wood Walker, Incorporated

 

60,000

 

 

 

 

 

Loop Capital Markets LLC

 

60,000

 

 

 

 

 

Melvin Securities, LLC

 

60,000

 

 

 

 

 

David A. Noyes & Company

 

60,000

 

 

 

 

 

Oppenheimer & Co. Inc.

 

60,000

 

 

 

 

 

Piper Jaffray & Co.

 

60,000

 

 

 

 

 

Ramirez & Co., Inc.

 

60,000

 

 

 

 

 

Raymond James & Associates, Inc.

 

60,000

 

 

 

 

 

RBC Capital Markets Corporation

 

60,000

 

 

 

 

 

Ryan Beck & Co., Inc.

 

60,000

 

 

 

 

 

Sanders Morris Harris Inc.

 

60,000

 

 

 

 

 

Muriel Siebert & Co., Inc.

 

60,000

 

 

 

 

 

Smith, Moore & Co.

 

60,000

 

 

 

 

 

Stephens Inc.

 

60,000

 

 

 

 

 

Stifel, Nicolaus & Company, Incorporated

 

60,000

 

 

 

 

 

Suntrust Capital Markets, Inc.

 

60,000

 

 

 

 

 

Wedbush Morgan Securities

 

60,000

 

 

 

 

 

Well Fargo Securities, LLC

 

60,000

 

 

 

 

 

The Williams Capital Group, L.P.

 

60,000

 

 

 

 

 

Total:

 

39,309,155

 

 

II-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF LOCK-UP LETTER]

 

 

                         , 2005

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, NY 10281

 

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

 

Dear Sirs and Mesdames:

 

The undersigned understands that Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Morgan Stanley & Co. Incorporated (the “Representatives”)
propose to enter into an Underwriting Agreement (the “Underwriting Agreements”)
with Nuveen Investments, Inc., a Delaware corporation (the “Company”) and The
St. Paul Travelers Companies, Inc., a Minnesota corporation and its wholly-owned
subsidiary, St. Paul Fire and Marine Insurance Company, a Minnesota corporation
(the “Selling Stockholders”), providing for the public offering (the “Public
Offering”) by the several Underwriters, including the Representatives (the
“Underwriters”), of shares (the “Shares”) of the Class A common stock, par value
$0.01 per share of the Company (the “Common Stock”).

 

To induce the Underwriters that may participate in the Public Offering to
continue their efforts in connection with the Public Offerings, the undersigned
hereby agrees that, without the prior written consent of the Representatives on
behalf of the Underwriters, it will not, during the period commencing on the
date hereof and ending 90 days after the date of the final prospectus relating
to the Public Offering (the “Prospectus”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
or (2) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise.  The foregoing sentence shall not apply to transactions relating to
shares of Common Stock or other securities acquired in open market transactions
after the completion of the

 

--------------------------------------------------------------------------------


 

Public Offering, provided that no filing under Section 16(a) of the Securities
Exchange Act shall be required or shall be voluntarily made in connection with
subsequent sales of Common Stock or other securities acquired in such open
market transactions.  In addition, the undersigned agrees that, without the
prior written consent of the Representatives on behalf of the Underwriters, it
will not, during the period commencing on the date hereof and ending 90 days
after the date of the Prospectus, make any demand for or exercise any right with
respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock.  The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.

 

The undersigned understands that the Company, the Selling Stockholders and the
Underwriters are relying upon this agreement in proceeding toward consummation
of the Public Offering.  The undersigned further understands that this agreement
is irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions.  The Public Offering will only be made
pursuant to the Underwriting Agreement, the terms of which are subject to
negotiation between the Company, the Selling Stockholders and the Underwriters.

 

 

Very truly yours,

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

(Address)

 

2

--------------------------------------------------------------------------------

 